ACCEPTED
                                                                                                         01-14-00891-CV
                                                                                              FIRST COURT OF APPEALS
                                                                                                      HOUSTON, TEXAS
                                                                                                    5/11/2015 8:44:37 PM
                                                                                                   CHRISTOPHER PRINE
                                                                                                                  CLERK

                                      NO. 01 – 14 – 00891 – CV

R & G TRANSPORTATION, INC., et. al. §                   IN THE FIRST
                                                                                 FILED IN
                                    §                                     1st COURT OF APPEALS
      Appellant,                    §                                         HOUSTON, TEXAS
                                    §                                     5/11/2015 8:44:37 PM
      v.                            §                   COURT    OF APPEALCHRISTOPHER
                                                                           S              A. PRINE
                                                                                  Clerk
                                    §
FLEETMATICS                         §
                                    §
      Appellee                      §                   OF TEXAS

       APPELLANT’S MOTION TO EXTEND TIME TO FILE APPELLANTS’ BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW Appellant and files this Motion to Extend Time to File Appellant’s Brief.

        1.        Appellant’s counsel is currently set for two final trials during the one week period

beginning May 18, 2015. The foregoing cases, among other cases, occupied a substantial portion

of Appellant’s counsel’s time during the period for Appellant to file its brief. As a result,

Appellant respectfully requests that this honorable court grant an extension for Appellant to file

Appellant’s brief within thirty (30) days from today, May 11, 2015. Appellant stipulates on the

record that this will be Appellant’s last request for an extension of time to file Appellant’s brief

in this appeal.                                 RESPECTFULLY SUBMITTED,

                                                THE DEYON LAW GROUP, P.L.L.C.

                                                /s/Derek H. Deyon
                                                __________________________
                                                DEREK H. DEYON
                                                2211 Norfolk, Suite 600
                                                Houston, Texas 77098
                                                (713) 481 – 7420
                                                (713) 714 – 8670 Fax
                                                TBN 24075862
                                                ddeyon@deyonlawgroup.com
                                                Attorney for Appellant


                                                   1
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy was served on the foregoing counsel of
record on May 11, 2015 to:

Jon D. Totz
Totz Ellison & Totz, P.C.
2211 Norfolk, Suite 510
Houston, Texas 77098
Via fax to fax number 713 – 275 – 0306 after 5:00 p.m. local time of recipient.

                                             /s/Derek H. Deyon
                                             __________________________
                                             DEREK H. DEYON




                                                2